Case 2:18-cv-09080-JAK-LAL Document 34 Filed 02/08/21 Page 1 of 1 Page ID #:1885




  1
  2
  3                                                                      JS-6
  4
  5
  6
                                 UNITED STATES DISTRICT COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   REGGIE CERVANTES,                                Case No. LACV 18-9080-JAK (LAL)

 11                                  Petitioner,       JUDGMENT
 12                        v.

 13   SCOTT FRAUENHIEM,

 14                                     Respondent.

 15
 16
 17          Pursuant to the Order Accepting Report and Recommendation of United States
 18   Magistrate Judge,
 19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
 20
 21          February8, 2021
      DATED: ________________            _________________________________________
 22                                      JOHN A. KRONSTADT
                                         UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28
